DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-6 are  rejected under 35 U.S.C. 103 as being unpatentable over Mushiga et al (US 10,354,980) in view of  Das et al (US 2012/0162928).
	With respect to Claim 1, Mushiga et al  discloses a method for forming a three dimensional (3D) memory device (Figure 18A and corresponding text), comprising: forming an alternating conductor/dielectric stack  (Figure 18A; 146 and 246, and 132, 232) at a first side (top side) of a chip substrate (Figure 18 A, 8) ; forming a memory string (Figure 18A, 58) extending vertically through the alternating conductor/dielectric stack; forming a chip contact at a second side (bottom side, Figure 18A, 318) opposite to the first side of the chip substrate, the chip contact electrically connected to the memory string (Figure 1A, electrically connected through via structures 588 and 310). See Figure 18A and corresponding text; columns 10-13 and  15-17.  Moreover, Mushiga et al disclose the use of interposers (Figure 21, 800) to attach chips (Figure 21, 900). See column 21, lines 1-30; and Figure 21 and corresponding text. 
	Mushiga et al differs from the present Claims, in that Mushiga does not explicitly disclose “forming a first interposer contact at a first side of an interposer substrate; forming a second interposer contact at a second side opposite to the first side of the  interposer substrate, the second interposer contact electrically connected to the first interposer contact through the interposer substrate; and attaching the first interposer contact to the contact to the chip contact”.
	Das et al is simply relied upon to disclose forming a first interposer contact  (Figure 3, 63) at a first side (top of 61, Figure 3) of an interposer substrate (Figure 3, 61) ; forming a second interposer 
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to form bottom surface and top surface contacts on an interposer in the device as disclosed by Mushiga et al, for their known benefit in providing electrical conductivity as disclosed by Das et al. The use of known components, contacts, for their known benefit, providing electrical conductivity, would have been prima facie obvious to one of ordinary skill in the art. 
With respect to Claim 2, Das discloses prior to forming the first interposer contact forming a redistribution layer  (paragraph 2, and Figure 3, 67 and corresponding text) on the interposer substrate; and forming a first via contact extending through the interposer substrate and in contact with the redistribution layer, such that the first and second interposer contacts are electrically connected through the redistribution layer and the first via contact (vias go through interposer from  bottom to top).
With respect to Claim 3, Mushiga et al disclose forming a second via contact (two vias 588 are disclosed in Figure 18A, to the right)  extending vertically through the alternating conductor/dielectric stack; and forming an interconnect layer (96, 94 and 98 in Figure 18A and corresponding text; and column 10, line 55 to column 11, line 25) at the first side of the chip substrate and in contact with the second via contact.
With respect to Claim 4, Claim 4 is rejected for the reasons as discussed above with respect to Claim 1. Moreover, Mushiga et al discloses placing contacts at the top of the chip (Figure 18A, 298 and 
With respect to Claim 5,  Mushiga et al disclose prior to forming the first interposer contact, forming a redistribution layer(paragraph 2, and Figure 3, 67 and corresponding text)  on the interposer substrate; and forming a first via contact extending through the interposer substrate and in contact with the redistribution layer, such that the first and second interposer contacts are electrically connected through the redistribution layer and the first via contact (vias go through interposer from  bottom to top).
With respect to Claim 6, Mushiga et al disclose forming a second via contact (two vias 588 are disclosed in Figure 18A, to the right)  extending vertically through the alternating conductor/dielectric stack; and forming an interconnect layer (96, 94 and 98 in Figure 18A and corresponding text; and column 10, line 55 to column 11, line 25) at the first side of the chip substrate and in contact with the second via contact.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AGG
February 27, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812